Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	Applicant elects to prosecute the claims corresponding to Species 2, claims 9-20, without traverse is acknowledged.

Claim Objections

2.	Claims 14 and 17 are objected to because of the following informalities:  
Claims 14 and 17 recite “True Wireless audio (TWS)”.  However, TWS stands for “True Wireless Stereo” as known in the art.  If this is true, it is suggested to change the above term to what is known in the art to overcome the objection.
Appropriate correction is required.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

5.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of copending Application Number 17/075,596. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the copending Application Number 17/075,596 with obvious wording variations as shown in the following table.

Application No. 17/075,596
Application No. 17/075,590
11. A method of synchronizing transmissions for multiple audio channels, the method comprising: Page 63 of 68Docket No. P200146US02 generating a first set of Protocol Data Units (PDUs) for transmission to a first Bluetooth Low Energy compliant (BLE-compliant) slave device in a first event of a first Connected Isochronous Stream (CIS);
9. (Original) A method of synchronizing transmissions for multiple audio channels, the method comprising: generating a first transmission to a first Bluetooth Low Energy compliant (BLE- compliant) slave device in a first Connected Isochronous Stream (CIS) event of a first Connected Isochronous Group (CIG), the first transmission including a first set of Protocol Data Units (PDUs); 
storing the first set of PDUs in a first Transmit (TX) buffer having a first storage 5depth of a number of PDUs; generating a second set of PDUs for transmission to a second BLE-compliant slave device in a first event of a second CIS; storing the second set of PDUs in a second Transmit (TX) buffer having a second storage depth of a number of PDUs; 10determining, based upon detecting whether an error has occurred in transmitting the first set of PDUs, whether to dynamically adjust the first storage depth; and determining, based upon detecting whether an error has occurred in transmitting the second set of PDUs, whether to dynamically adjust the second storage depth.

storing the first set of PDUs in a first Transmit (TX) buffer having a first storage 5depth of a number of PDUs; 

generating a second set of PDUs for transmission to a second BLE-compliant slave device in a first event of a second CIS; 10
generating a second transmission to a second BLE-compliant slave device in a second CIS event of the first CIG, the second transmission including a second set of PDUs; 
storing the second set of PDUs in a second Transmit (TX) buffer having a second storage depth of a number of PDUs; determining, based upon detecting whether an error has occurred in transmitting the first set of PDUs, whether to dynamically adjust the first storage depth; and determining, based upon detecting whether an error has occurred in transmitting the second set of PDUs, whether to dynamically adjust the second storage depth.

18. The BLE-compliant master device of claim 16, the instructions, when executed, cause the one or more processors further to: determine, based upon a detecting whether an error has occurred in transmitting the first plurality of PDUs, whether to generate a first plurality of PDUs for re-transmission to the first BLE-compliant slave device, the first plurality of PDUs for re-transmission including a lost PDU of the first plurality of PDUs and one or more subsequent PDUs of the first plurality of PDUs; and determine, based upon a detecting whether an error has occurred in transmitting the second plurality of PDUs, whether to generate a second plurality of PDUs for re-transmission to the second BLE-compliant slave device, the second plurality of PDUs for re-transmission including a lost PDU of the second plurality of PDUs and one or more subsequent PDUs of the second plurality of PDUs.
determining, based upon detecting a lost PDU of the first set of PDUs, whether to generate a first re-transmission to the first BLE-compliant slave device in a first CIS event of a second CIG, the first re-transmission including the lost PDU of the first set of PDUs and one or more subsequent PDUs of the first set of PDUs;
12. The method of claim 11, further comprising: generating a set of PDUs for re-transmission to one of the first BLE-compliant slave device and the second BLE-compliant slave device, based upon detecting whether an error has occurred in transmitting a set of PDUs for the corresponding BLE-compliant slave device.
and determining, based upon detecting a lost PDU of the second set of PDUs, whether to generate a second re-transmission to the second BLE-compliant slave device in a second CIS event of the second CIG, the second re-transmission including the lost PDU of the second set of PDUs and one or more subsequent PDUs of the second set of PDUs.



Application No. 17/075,596			Application No. 17/075,590

11,10, 14-15, 17 and 19				10, 11, 12-13, 14 and 15


Consider claim 16, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 13 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 11 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 15 apply mutatis mutandis to corresponding claim 20.

Conclusion

6.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571) 272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649